{¶ 90} I concur in the majority's analysis and disposition of appellant's first, second, third, fourth, sixth, seventh, eighth, and ninth assignments of error. I further concur in the majority's analysis and disposition of that portion of appellant's fifth assignment of error as it relates to appellant's allied offenses argument.
 {¶ 91} I respectfully dissent from the majority's decision to sustain that portion of appellant's fifth assignment of error as it relates to appellant's consecutive sentences argument. I conclude the trial court's finding ". . . the harm caused was great or unusual, again the harm being the unlawful termination of the pregnancy and the serious injuries to Keisha Lewis." satisfies R.C. 2929.14(E)(4)(b) and State v.Comer, 99 Ohio St.3d 467, 2003-Ohio-4165. I would also overrule this portion of appellant's assignment of error and affirm the judgment of the trial court in toto.
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio, is affirmed in part, reversed in part and remanded for further proceedings consistent with this opinion.
Costs to be split equally.